Citation Nr: 0427417	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  95-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Dr. R. C-G


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

In September 1994, the RO denied the veteran's claim for 
service connection for PTSD.  He appealed to the Board of 
Veterans' Appeals (Board), and the Board disallowed the 
appeal in January 1999.  The Board found that the claim was 
not well grounded.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In December 1999, the parties to the appeal 
filed a Joint Motion for Remand and Stay of Briefing Schedule 
(joint motion).  In the joint motion, the parties agreed that 
the Board's decision should be vacated, and the matter 
remanded, because the veteran's claim was, in fact, well 
grounded.  In a January 2000 order, the Court granted the 
joint motion, thereby vacating the Board's January 1999 
decision and remanding the matter for re-adjudication.

In October 2000, the Board re-adjudicated the veteran's claim 
and denied it on the merits.  The veteran appealed to the 
Court, and in May 2001 the Court remanded the matter to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).

Thereafter, in August 2002, the Board again denied the 
veteran's claim.  The veteran appealed to the Court once 
more, and the Court remanded the matter to the Board in March 
2004.  The Court found that the notice requirements of the 
VCAA had not been satisfied, inasmuch as there was no 
evidence in the record to show that VA had ever notified the 
veteran of who was responsible for obtaining the evidence 
necessary to substantiate his claim, and no evidence to show 
that VA had complied with its duty to "request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  See 38 C.F.R. § 3.159(b) 
(2003).  The case is now presented for further appellate 
consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As noted above, the Court has determined that the veteran has 
not been supplied with content-compliant notice under the 
VCAA.  In light of the Court's order, a remand is required.  
38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should furnish the veteran a VCAA 
notice letter in connection with his claim 
for service connection for PTSD.  The letter 
must inform the claimant of any information 
and evidence not of record that is necessary 
to substantiate the claim; that VA will seek 
to provide; and that the veteran is expected 
to provide.  The letter must also contain 
language requesting that the veteran provide 
any evidence in his possession that pertains 
to the claim.

2.  After allowing the veteran a reasonable 
opportunity to respond, and completing any 
development deemed necessary as a result of 
such response, the RO should take 
adjudicatory action on the veteran's claim.  
In so doing, the RO should consider the 
current, amended version of 38 C.F.R. 
§ 3.304(f).  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 3.159 and 
3.304(f).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


